 

EXHIBIT 10.8 



 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 21st day of September, 2012, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” and as referred to herein, the “Assignee”) under a Pooling and
Servicing Agreement dated as of September 1, 2012 (the “Pooling and Servicing
Agreement”), and PHH Mortgage Corporation, a New Jersey corporation (“PHH”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1 (the
“Mortgage Loan Schedule”) now serviced by PHH (together with its successors and
assigns, the “Servicer”) for Assignor and its successors and assigns pursuant to
the Mortgage Loan Flow Purchase, Sale and Servicing Agreement dated as of July
21, 2010, between Assignor and PHH (the “Purchase and Servicing Agreement”) and
the servicing thereof shall be subject to the terms of the Purchase and
Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Purchase and Servicing Agreement.
Assignor will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan
Purchase and Sale Agreement dated the date hereof, and Depositor will sell the
Mortgage Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor and assumes such obligations.

 

2.          [Reserved].

 

3.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Purchase and Servicing
Agreement to the extent relating to the Mortgage Loans, together with its
obligations as “Purchaser” (as such term is defined in the Purchase and
Servicing Agreement) to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase and Servicing Agreement, and
Assignee hereby accepts such assignment from Depositor and assumes such
obligations.

 

4.          [Reserved].

 

 

 

 

5.          Assignee agrees to be bound, as “Purchaser” (as such term is defined
in the Purchase and Servicing Agreement), by all of the terms, covenants and
conditions of the Purchase and Servicing Agreement relating to the Mortgage
Loans, and from and after the date hereof, Assignee assumes for the benefit of
each of Assignor, Depositor and PHH all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans, and Assignor is released from such
obligations.

 

6.          [Reserved].

 

7.          PHH hereby acknowledges the foregoing assignments and assumptions
and agrees that Assignee shall be the “Purchaser” under the Purchase and
Servicing Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

8.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and PHH as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Purchase and Servicing Agreement to the extent of the
Mortgage Loans, free and clear from any and all claims and encumbrances
whatsoever, and upon the transfer of such interests, rights and obligations to
Assignee as contemplated herein, Assignee shall have good title to all of
Assignee's interests, rights and obligations under the Purchase and Servicing
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
PHH with respect to the Mortgage Loans under the Purchase and Servicing
Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
and Servicing Agreement;

 

2

 

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

9.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and PHH that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

3

 

 

10.         Assignee warrants and represents to, and covenants with, Assignor,
Depositor and PHH that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by Assignor,
will constitute the valid and legally binding obligation of Assignee enforceable
against Assignee in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law.

 

11.         PHH warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and, except to the extent modified by this Agreement, the
provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;

 

(b)          PHH is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to service the Mortgage Loans pursuant to the Purchase and
Servicing Agreement and otherwise to perform its obligations under the Purchase
and Servicing Agreement;

 

(c)          PHH has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of PHH’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
PHH’s charter or by-laws or any legal restriction, or any material agreement or
instrument to which PHH is now a party or by which it is bound, or result in the
violation of any law, rule, regulation, order, judgment or decree to which PHH
or its property is subject. The execution, delivery and performance by PHH of
this Agreement and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on part of
PHH. This Agreement has been duly executed and delivered by PHH and, upon the
due authorization, execution and delivery by Assignor and Assignee, will
constitute the valid and legally binding obligation of PHH enforceable against
PHH in accordance with its terms except as enforceability may be limited by
bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and by general
principles of equity regardless of whether enforceability is considered in a
proceeding in equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by PHH in connection with the execution, delivery or performance by PHH
of this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

Restated PHH Representations and Warranties

 

12.          (i)          [Reserved].

 

(ii)         Pursuant to Section 3.07 of the Purchase and Servicing Agreement,
PHH hereby restates to Depositor and Assignee (a) the representations and
warranties set forth in Sections 3.01 and 3.02 of the Purchase and Servicing
Agreement as of the date hereof and (b) the representations and warranties set
forth in Section 3.03 of the Purchase and Servicing Agreement with respect to
each Mortgage Loan as of the respective Funding Date, as if such representations
and warranties were set forth herein in full. In the event of a breach of any
representations and warranties set forth in Sections 3.01, 3.02 or 3.03 of the
Purchase and Servicing Agreement as of the Funding Date or the date hereof, as
the case may be, Depositor and Assignee shall be entitled to all of the remedies
set forth in the Purchase and Servicing Agreement.

 

Repurchase Upon Breach of Representations and Warranties

 

13.         (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Section 3.03 of the Purchase and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Funding Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery or receipt of written notice from Assignee to Assignor of such
breach within which to correct or cure such breach. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) of the
Purchase and Servicing Agreement shall be deemed to materially and adversely
affect the value of the related Mortgage Loan and the interest of the Assignee
therein. Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall, at its
option, (i) substitute a mortgage loan for the Defective Mortgage Loan in
accordance with the Purchase and Servicing Agreement, (ii) repurchase the
related Mortgage Loan at the Repurchase Price or (iii) except for a breach of a
representation and warranty in Section 3.03(52) of the Purchase and Sale
Agreement, make an indemnification payment in an amount equal to the reduction
in value of such Mortgage Loan as a result of such breach not later than 90 days
after its discovery or receipt of notice of such breach and in the case of
clauses (ii) and (iii) above, by wire transfer of immediately available funds to
such account as Assignee shall specify to Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
13(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 13, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within 10 Business Days after a party has provided
notice that it has elected to pursue Arbitration, each party may submit the
names of one or more proposed Arbitrators to the other party in writing. If the
parties have not agreed on the selection of an Arbitrator within five Business
Days after the first such submission, then the party commencing Arbitration
shall, within the next 5 Business Days, notify the American Arbitration
Association in New York, New York and request that it appoint a single
Arbitrator with experience in arbitrating disputes arising in the financial
services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.



6

 

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.

 

Recognition of Assignee

 

14.         (a)          From and after the date hereof, subject to Sections 16
and 17 below, PHH shall recognize Assignee as owner of the Mortgage Loans and
will service the Mortgage Loans and perform its obligations hereunder and under
the Purchase and Servicing Agreement for the benefit of the Assignee in
accordance with this Agreement and the Purchase and Servicing Agreement, each as
modified hereby and as may be amended from time to time, as if Assignee and PHH
had entered into a separate purchase and servicing agreement for the purchase
and servicing of the Mortgage Loans.

 

(b)          [Reserved].

 

(c)         It is the intention of Assignor, Depositor, PHH and Assignee that
this Agreement shall constitute a separate and distinct servicing agreement, and
the entire servicing agreement, between PHH and Assignee to the extent of the
Mortgage Loans and shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto.

 

15.         The Mortgage Loans shall be serviced by PHH for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

16.         (a)          Controlling Holder Rights. PHH agrees and acknowledges
that Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee's rights and all related responsibilities of the Assignee under each of
the following sections of the Purchase and Servicing Agreement:

 

Purchase and Servicing Agreement:

 

Section   Matter       3.04  

Repurchase and Substitution

 

7.06   Purchaser's Right to Examine Servicer Records; Reports

 

7

 

 

(b)          Notwithstanding Sections 1, 2 and 14 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Purchase and Servicing Agreement listed below:

 

Purchase and Servicing Agreement:

 

Section   Matter 3.06  

Purchase Price Protection

 

Article XIII   Compliance with Regulation AB

 

(c)          In addition, PHH agrees to furnish to Assignor and to Wells Fargo
Bank, N.A., as master servicer or securities administrator under the Pooling and
Servicing Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Assignee by
PHH pursuant to any of the sections of the Purchase and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:

 

Purchase and Servicing Agreement:

 

Section           5.09   Transfer of Accounts       6.02   Reporting      
Section 13.04   Servicer Compliance Statement       Section 13.05   Report on
Assessment of Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 16(a) shall terminate and revert to Assignee.

 

Assignor will provide thirty (30) days notice to PHH, the Master Servicer and
the Trustee of any such termination of which Assignor has knowledge.

 

8

 

 

Amendments to Purchase and Servicing Agreement

 

17.         [Reserved].

 

18.         The parties agree that the Purchase and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Designated
Guidelines,” “Eligible Account,” “Escrow Account,” “Opinion of Counsel,”
“Permitted Investment,” “Repurchase Price,” “Servicing Fee” and “Servicing Fee
Rate” set forth in Section 1.01 of the Purchase and Servicing Agreement shall be
deleted and replaced in their entirety as follows, and the definition of “Stated
Principal Balance” as set forth below shall be added to Section 1.01 following
the definition of “Proprietary Lease” (capitalized terms not defined in the
Purchase and Servicing Agreement but listed on Attachment 3 shall be defined as
specified on Attachment 3):

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.

 

Designated Guidelines: As to each Mortgage Loan, the applicable set of
underwriting guidelines in effect as of the origination date of such Mortgage
Loan, in the form provided by the Seller to the Purchaser, as may be updated and
provided to the Purchaser from time to time.

 

9

 

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company that satisfies each of the
following criteria: (1) the short-term unsecured debt obligations of such entity
are rated in the highest rating category of Moody’s and the long-term unsecured
debt obligations of such entity are rated in one of the two highest rating
categories of Moody’s; (2) if the unsecured debt obligations of such entity are
rated by Kroll Bond Rating Agency, Inc. (“KBRA”), then the short-term unsecured
debt obligations of such entity are rated in the highest rating category of KBRA
and the long-term unsecured debt obligations of such entity are rated in one of
the three highest rating categories of KBRA; and (3) either (A) the short-term
unsecured debt obligations of such entity are rated in the highest rating
category of Fitch and the long-term unsecured debt obligations of such entity
are rated in one of the two highest rating categories of Fitch or (B) the
short-term deposit rating of such entity by Fitch is at least “F1” and the
long-term deposit rating by Fitch is at least “A”. If the ratings no longer
satisfy any of these criteria, the funds on deposit therewith in connection with
this transaction shall be transferred to an Eligible Account within 30 days of
such downgrade. Eligible Accounts may bear interest.

 

Escrow Account: The separate Eligible Account or Accounts created and maintained
pursuant to Section 5.06 which shall be entitled “PHH Mortgage Corporation, as
trustee and/or bailee for Christiana Trust, a division of Wilmington Savings
Fund Society, and/or payments of various mortgagors, respectively.”

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

Permitted Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

10

 

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Permitted Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Permitted Investments to exceed 10% of the
aggregate outstanding principal balances of all of the Mortgage Loans and
Permitted Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations, including any such fund managed or advised by the Trustee or any of
its Affiliates;

 

provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

11

 

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
Unpaid Principal Balance of such Mortgage Loan plus (ii) interest on such Unpaid
Principal Balance at the Note Rate from and including the last Due Date through
which interest has been paid by or on behalf of the Mortgagor up to the Due Date
following the date of repurchase, minus (iii) amounts received in respect of
such repurchased Mortgage Loan which are being held in the Collection Account
for distribution in connection with such Mortgage Loan and, if the Servicer is
also the Seller, minus (iv) any unreimbursed Monthly Advances (including
Non-recoverable Advances) and any unpaid Servicing Fees made by or owing to the
Servicer and allocable to such repurchased Mortgage Loan, which amounts shall be
deposited in the Collection Account for withdrawal by the Servicer in accordance
with Section 5.05; provided, however, that Servicer shall only be entitled to
reimburse itself for Monthly Advances pursuant to Section 5.05(3) and any unpaid
Servicing Fees pursuant to Section 5.05(4) from Repurchase Price proceeds to the
extent that such Monthly Advances and unpaid Servicing Fees have not been
subtracted in accordance with this definition; and provided, further, that,
notwithstanding the provisions of Section 5.05 to the contrary, if Servicer as
Seller or Servicer is required to repurchase a Mortgage Loan pursuant to Section
3.04, Servicer’s right to reimburse itself pursuant to Section 5.05(4) shall be
subsequent to the payment to Purchaser of the Repurchase Price pursuant to
Section 3.04, and all other amounts required to be paid to the Purchaser with
respect to the Mortgage Loan.

 

Servicing Fee: With respect to each Mortgage Loan and any calendar month (or
portion thereof) an amount equal to 1/12 of the product of (i) the Stated
Principal Balance of such Mortgage Loan and (ii) the Servicing Fee Rate
applicable to such Mortgage Loan.

 

Servicing Fee Rate: A per annum rate equal to 0.25%.

 

Stated Principal Balance: As to any Mortgage Loan and date of determination, the
unpaid principal balance of such Mortgage Loan as of the most recent Due Date as
determined by the amortization schedule for the Mortgage Loan at the time
relating thereto (before any adjustment to such amortization schedule by reason
of any moratorium or similar waiver or grace period) after giving effect to any
previous Servicing Modification, Principal Prepayments and related Liquidation
Proceeds allocable to principal and to the payment of principal due on such Due
Date (but not unscheduled Principal Prepayments received on such Due Date) and
irrespective of any delinquency in payment by the related Mortgagor.

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with the Purchase and Servicing Agreement and Customary Servicing Procedures,
the Servicer shall service the Mortgage Loans with a view to the best interests
of all holders of the Sequoia Mortgage Trust 2012-4 Mortgage Pass-Through
Certificates as a single class.

 

(c)          Collection of Mortgage Loan Payments and Segregated Collection
Account.

 

12

 

 

(i)          The following paragraph shall be added to Section 5.02:

 

Mortgage Loan payments received by the Servicer will be deposited within one
Business Day of receipt into a clearing account that is an Eligible Account. The
Mortgage Loan payments may be commingled with payments of other mortgagors and
investors for up to two Business Days prior to the Servicer depositing the
Mortgage Loan payments in the 2012-4 Collection Account. Such clearing account
shall not be used for operational or corporate purposes of the Servicer.

 

(ii)         The Servicer shall establish a Collection Account pursuant to
Section 5.04 of the Purchase and Servicing Agreement which shall be titled “PHH
Mortgage Corporation, as trustee and/or bailee for Christiana Trust, a division
of Wilmington Savings Fund Society, FSB, as trustee of the Sequoia Mortgage
Trust 2012-4” (the “2012-4 Collection Account”), which shall be the Collection
Account under this Agreement for all purposes. If the 2012-4 Collection Account
is no longer an Eligible Account, the Servicer shall transfer the 2012-4
Collection Account to an account that is an Eligible Account.         

 

(d)          Section 3.04 Repurchase and Substitution.

 

(i)          The second paragraph of Section 3.04 shall be amended and replaced,
to read in its entirety as follows:

 

Upon discovery by the Seller, the Servicer or the Purchaser of a breach of any
of the representations and warranties contained in Sections 3.01, 3.02 or 3.03
that materially and adversely affects the value of the Mortgage Loans or the
interest of the Purchaser in the Mortgage Loans (or that materially and
adversely affects the value of the related Mortgage Loan or the interests of the
Purchaser in the related Mortgage Loan, in the case of a representation or
warranty relating to a particular Mortgage Loan), the party discovering such
breach shall give prompt written notice to the other. Each determination as to
whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in the
first sentence of Section 3.03(21) and Sections 3.03(41) and (52) hereof, shall
be deemed to materially and adversely affect the value of the related Mortgage
Loan and the interest of the Purchaser therein. With respect to the
representations and warranties contained in Section 3.03 that are made to the
Seller’s knowledge, if it is discovered by either the Seller or the Purchaser
that the substance of such representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of the related Mortgage
Loan or the interests of the Purchaser therein, the Purchaser shall be entitled
to all the remedies to which it would be entitled for a breach of such
representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding Seller’s lack of knowledge with
respect to the inaccuracy at the time the representation or warranty was made.

 

13

 

 

(ii)         Clause (ii) of the second sentence of the third paragraph of
Section 3.04 shall be amended and replaced, to read in its entirety as follows:

 

(ii) except for a breach of the representation and warranty in Section 3.03(52)
hereof, make an indemnification payment to Purchaser in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach.         

 

(iii)        The last sentence of the third paragraph of Section 3.04 shall be
amended and replaced, to read in its entirety as follows:

 

If the breach of representation and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage Loan pursuant to this Section 3.04 was the
representation and warranty set forth in clause (9) or (41) of Section 3.03
hereof, then the Seller shall pay to the Purchaser, concurrently with and in
addition to the remedies provided in this Section 3.04, an amount equal to any
liability, penalty or expense that was actually incurred and paid out of or on
behalf of the Purchaser, and that directly resulted from such breach, or if
incurred and paid by or on behalf of the Purchaser thereafter, concurrently with
such payment.

 

(e)          Section 5.01 Servicing Standards; Additional Documents; Consent of
Purchaser.

 

(i) The first sentence of Section 5.01(3)(c) shall be amended and replaced, to
read in its entirety as follows:

 

(c)          consistent with the terms of this Agreement, and subject to the
REMIC Provisions if the Mortgage Loans have been transferred to a REMIC, the
Servicer may waive, modify or vary any term of any Mortgage Loan or consent to
the postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the Servicer has received the express written
consent of the Purchaser) the Servicer shall not enter into any payment plan or
agreement to modify payments with a Mortgagor lasting more than twelve (12)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Maximum Rate (if applicable), the Initial
Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the Gross
Margin (if applicable), agree to the capitalization of arrearages, including
interest, fees or expenses owed under the Mortgage Loan, make any future
advances or extend the final maturity date with respect to such Mortgage Loan
(provided that the Servicer shall in no event extend the final maturity date
past September 25, 2042 or, if such 25th day is not a Business Day, the next
succeeding Business Day), or accept substitute or additional collateral or
release any collateral for such Mortgage Loan.

 

14

 

 

(ii) The first three sentences of Section 5.01(3)(h) shall be amended and
replaced, to read in their entirety as follows:

 

(h)          notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Servicer has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an Environmental Assessment or review of such Mortgaged
Property, such Environmental Assessment or review shall be conducted at the
Purchaser’s expense or shall be reimbursable as a Servicing Advance. Upon
completion of the Environmental Assessment, the Servicer shall promptly provide
the Purchaser with a written report of the Environmental Assessment. In the
event (a) the Environmental Assessment report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes and (b) the
Purchaser provides written approval for the Servicer to proceed with foreclosure
or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed
for all reasonable costs associated with such foreclosure or acceptance of a
deed in lieu of foreclosure and any related environmental clean up costs, as
applicable, from the related Liquidation Proceeds, or if the Liquidation
Proceeds are insufficient to fully reimburse the Servicer, the Servicer shall be
entitled to be reimbursed from amounts in the Collection Account pursuant to
Section 5.05 hereof; provided, however, that if the costs associated with the
environmental clean up are projected to exceed $10,000, the Servicer shall
notify the Purchaser and shall have no obligation to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, or otherwise remediate or incur any
such clean up costs.

 

(f)          Section 5.08 Payment of Taxes, Insurance and Other Charges;
Maintenance of Primary Insurance Policies; Collections Thereunder.

 

(i)          The first sentence of the second paragraph of Section 5.08 shall be
amended and replaced, to read in its entirety as follows:

 

With respect to each Mortgage Loan with a Loan-to-Value Ratio in excess of 80%,
the Servicer shall promptly, without any cost to the Purchaser, maintain in full
force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(30) hereof, issued by an insurer described
in that Section, with respect to each Mortgage Loan for which such coverage is
required.

 

15

 

 

(ii)         The fourth sentence of the second paragraph of Section 5.08 shall
be amended and replaced, to read in its entirety as follows:

 

The Servicer shall not cancel or refuse to renew any Primary Insurance Policy in
effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with an insurer that satisfies
the standards set forth in Section 3.03(30) hereof.

 

(g)          Section 5.13 Realization Upon Specially Serviced Mortgage Loans and
REO Properties. The second sentence of the first paragraph of Section 5.13 shall
be amended and replaced, to read in its entirety as follows:

 

In the event that any payment due under any Mortgage Loan remains delinquent for
a period of 45 days, the Servicer shall order an inspection of the related
Mortgaged Property and, except with respect to any Mortgage Loan for which the
Servicer is in the process of modifying or has modified the terms of such
Mortgage Loan, if the Mortgage Loan remains delinquent for a period of 90 days
or more, the Servicer shall commence foreclosure proceedings in accordance with
Customary Servicing Procedures and the guidelines set forth by Fannie Mae,
Freddie Mac, or FHFA, and FHA or VA, as applicable.

 

(h)          Section 8.02 Purchaser Financial Statements. Section 8.02 shall be
amended and replaced, to read in its entirety as follows:

 

Section 8.02 [Reserved].

 

(i)          Section 11.01 Term and Termination. Clause (2) of Section 11.01
shall be amended and replaced, to read in its entirety as follows:

 

(2)         In any case other than as provided under clause (1) hereof, the
obligations and responsibilities of the Servicer hereunder shall terminate upon:
the later of (a)(I) the final payment or other liquidation (or any advance with
respect thereto) of the last Mortgage Loan and (II) the disposition of all REO
Property and the remittance of all funds due hereunder and (b) the exercise of a
party of its Clean-up Call (as such term is defined in the Pooling and Servicing
Agreement).

 

16

 

 

(j)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1.01 of the Purchase and Servicing Agreement (capitalized terms not
defined in the Purchase and Servicing Agreement to be as defined in the Pooling
and Servicing Agreement):

 

REMIC Provisions: Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii)         The following additional provisions shall be added after Section
7.07, to read in its entirety as follows:

 

Section 7.08         Compliance with REMIC Provisions

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.

 

(iii)        The following paragraph shall be added to the end of Section 11.13,
to read in its entirety as follows:

 

17

 

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Trustee and
the Securities Administrator under the Pooling and Servicing Agreement an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Trustee and the
Securities Administrator under the Pooling and Servicing Agreement an Officers’
Certificate on or before March 31 of each year stating that such reports have
been filed. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

 

(k)          Form of Monthly Report.         The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Section
6.02 of the Purchase and Servicing Agreement, with the information included in
the ASF RMBS Reporting Package issued by the American Securitization Forum on
July 15, 2009, as revised from time to time, to the extent available.

 

(l)          Avoidance of Consolidation.

 

(i)          An additional “Event of Default” shall be listed in Section 10.01,
to be inserted after clause (10), to read in its entirety as follows:

 

or (11) the purchase or holding of any securities issued in a Securitization
Transaction by any Servicer that is an insured depository institution, as such
term is defined in the Federal Deposit Insurance Act (an “insured depository
institution”) (any Servicer that is an insured depository institution, an “IDI
Servicer”) such that the IDI Servicer is required to consolidate any of the
Mortgage Loans on its financial statements under U.S. generally accepted
accounting principles;

 

18

 

 

(ii)         The following Section 9.05 shall be inserted after Section 9.04, to
read in its entirety as follows:

 

Section 9.05         Avoidance of Consolidation.

 

(a)          Each IDI Servicer hereby covenants and agrees that it shall not
hold or purchase any certificate (a “Certificate”) issued by the trust created
by the Pooling and Servicing Agreement referred to herein (the “Trust”) as part
of the initial offering of Certificates or if its holding or purchase of such
Certificate (or interest therein) would cause such IDI Servicer to be required
to consolidate any assets of the issuing entity on its financial statements
under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). Any IDI Servicer shall be deemed to have represented by virtue
of its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause
such IDI Servicer to be required to Consolidate any assets of the issuing entity
on its financial statements.

 

If an IDI Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If an IDI Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Section 9.05 and to the extent that the retroactive restoration of the
rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The IDI Servicer shall promptly endorse and deliver
such Certificate in accordance with the instructions of the Securities
Administrator. The proceeds of such sale, net of the commissions (which may
include commissions payable to the Securities Administrator or its affiliates),
expenses and taxes due, if any, shall be remitted by the Securities
Administrator to the IDI Servicer. The terms and conditions of any sale under
this Section 9.05 shall be determined in the sole discretion of the Securities
Administrator, and the Securities Administrator shall not be liable to any owner
of a Certificate as a result of its exercise of such discretion. The IDI
Servicer shall indemnify and hold harmless the Depositor and the Trust from and
against any and all losses, liabilities, claims, costs or expenses incurred by
such parties as a result of such holding or purchase resulting in a
Consolidation.

 

19

 

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement to an insured depository
institution (an insured depository institution in such capacity, a “servicer
transferee”) unless the Servicer shall have received a representation from the
servicer transferee that the acquisition of such servicing rights and duties
will not cause the servicer transferee to be required to Consolidate any assets
of the Trust on its financial statements. Any servicer transferee shall be
deemed to have represented by virtue of its acquisition of such servicing rights
and duties that such acquisition will not cause Consolidation. Any servicer
transferee whose acquisition of such servicing rights and duties was effected in
violation of the restrictions in this Section 9.05 shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(m)          The Designated Guidelines attached as Exhibit 1.01 are hereby
removed from the Purchase and Servicing Agreement and the reference to
Designated Guidelines in the Table of Contents shall be replaced with
“[Reserved.]”

 

(n)          The first sentence of Section 5.14 is hereby deleted and replaced
in its entirety with the following:

 

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu
of foreclosure (each, an “REO Property”), the deed or certificate of sale shall
be taken in the name of the Trust, where permitted by applicable law or
regulation, and where not so permitted, in the name of the trustee of the Trust
or its nominee.

 

(o)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Section 6.02 in the formats attached hereto as Exhibits 13
and 14, or in such other format as the Servicer, the Purchaser and the Depositor
shall agree in writing.

 

(p)          Indemnification Expenses. The second sentence of Section 9.01 is
hereby deleted and replaced in its entirety with the following:

 

The Seller or Servicer, as the case may be, shall immediately (i) notify the
Purchaser if a claim is made by a third party with respect to this Agreement,
any Mortgage Loan and/or any REO Property (ii) assume the defense of any such
claim and pay all expenses in connection therewith, including attorneys’ fees,
and (iii) promptly pay, discharge and satisfy any judgment, award, or decree
that may be entered against it or the Purchaser in respect of such claim.

 

19.         The rights under the Purchase and Servicing Agreement assigned to
the Depositor and the Assignee pursuant to this Agreement shall be under the
Purchase and Servicing Agreement as amended by this Agreement.

 

20

 

 

Miscellaneous

 

20.         All demands, notices and communications related to the Mortgage
Loans, the Purchase and Servicing Agreement and this Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, as follows:

 

(a)          In the case of PHH,

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Vice President Servicing

 

with a copy to

 

PHH Mortgage Corporation

One Mortgage Way

Mount Laurel, New Jersey 08054

Attention: Fred Kinkler, Assistant General Counsel

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

21

 

 

(e)          In the case of the Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

 

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2012-4

 

(f)          In the case of the Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

21.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

22.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

23.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or PHH may be merged or consolidated shall, without the requirement for
any further writing, be deemed Assignor, Depositor, Assignee or PHH,
respectively, hereunder.

 

24.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment the Purchase and Servicing Agreement by Assignor to Assignee, and
the termination of the Purchase and Servicing Agreement.

 

22

 

 

25.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

26.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. PHH hereby consents to such exercise
and enforcement.

 

27.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee as the Assignee (i) this
Agreement is executed and delivered by Christiana Trust, a division of
Wilmington Savings Fund Society, FSB (“Christiana Trust”) not in its individual
capacity but solely as Trustee on behalf of the trust created by the Pooling and
Servicing Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling and Servicing Agreement, (ii) each of the undertakings and agreements
herein made on behalf of the Trust is made and intended not as a personal
undertaking or agreement of or by Christiana Trust but is made and intended for
purposes of binding only the Trust, (iii) nothing herein contained shall be
construed as creating any liability on the part of Christiana Trust,
individually or personally, to perform any covenant either express or implied in
this Agreement, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall Christiana Trust in its individual
capacity or in its capacity as Trustee be personally liable for the payment of
any indebtedness, amounts or expenses owed by the Purchaser under the Servicing
Agreement (such indebtedness, expenses and other amounts being payable solely
from and to the extent of funds of the Trust) or be personally liable for the
breach or failure of any obligation, representation, warranty or covenant made
under this Agreement or any other related documents.

 

28.         Master Servicer. PHH hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee hereunder and the rights of the Assignee as the
Purchaser under the Purchase and Servicing Agreement, including, without
limitation, the right to enforce the obligations of the Seller and Servicer
hereunder and thereunder and the right to exercise the remedies of the Purchaser
hereunder and thereunder, except to the extent such rights have been retained by
the Assignor under Section 16 hereof.

 

29.         PHH shall make all remittances due by it to the Purchaser with
respect to the Mortgage Loans to the following account by wire transfer of
immediately available funds:

 

23

 

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

30.         PHH acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Requests for Mortgage Loan Documents
under Section 2.04 of the Purchase and Servicing Agreement shall be directed to
Wells Fargo Bank, N.A., as custodian, using the form of Request for Release in
the form of Exhibit F hereto. PHH shall provide the Custodian with the specimen
signatures of PHH's authorized servicing representatives using the form in
Exhibit D-3 hereto. Notwithstanding Section 2.04 of the Purchase and Servicing
Agreement, PHH shall pay shipping expenses for any Mortgage Loan Documents if
there has been a breach of any representation or warranty made with respect to
the related Mortgage Loan in Section 3.03 of the Purchase and Servicing
Agreement.

 

31.         Assignor hereby requests that PHH furnish each Mortgagor with the
notice described in Section 2.07 of the Purchase and Servicing Agreement, in
accordance with the terms of Section 2.07 therein, and PHH hereby covenants that
it shall furnish each Mortgagor with such notice as provided therein.

 

32.         PHH hereby agrees that it shall provide information with respect to
the Mortgage Loans or the origination or servicing thereof to any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) via
electronic mail at rmbs17g5informationprovider@wellsfargo.com, with a subject
reference of “SEMT 2012-4” and an identification of the type of information
being provided in the body of such electronic mail. The Securities
Administrator, as the initial Rule 17g-5 Information Provider (the “Rule 17g-5
Information Provider”) shall notify PHH in writing of any change in the identity
or contact information of the Rule 17g-5 Information Provider. PHH shall have no
liability for (i) the Rule 17g-5 Information Provider’s failure to post
information provided by it in accordance with the terms of this Agreement or
(ii) any malfunction or disabling of the website maintained by the Rule 17g-5
Information Provider. None of the foregoing restrictions in this Section 31
prohibit or restrict oral or written communications, or providing information,
between PHH, on the one hand, and any Rating Agency or NRSRO, on the other hand,
with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it
assigns to PHH, (ii) such Rating Agency’s or NRSRO’s approval of PHH as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of PHH’s origination or servicing operations in
general; provided, however, that PHH shall not provide any information relating
to the Mortgage Loans to such Rating Agency or NRSRO in connection with such
review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

24

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

25

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor       By:     Name:    
Title:         SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:     Name:
    Title:         Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, not in its individual capacity but solely as Trustee,   Assignee  
    By:     Name:     Title:         PHH MORTGAGE CORPORATION       By:    
Name:     Title:  

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By:     Name:     Title:    

 

Signature Page to Assignment, Assumption and Recognition Agreement – PHH (SEMT
2012-4) 

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

  



Primary
Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing
Advance
Methodology   Originator   Loan Group   Loan Number   Amortization Type   Lien
Position   HELOC
Indicator 1000200   0.002500           1000200       5040446600   1   1   0
1000200   0.002500           1000200       5040450461   1   1   0 1000200  
0.002500           1000200       7114943173   1   1   0 1000200   0.002500      
    1000200       7115027448   1   1   0 1000200   0.002500           1000200  
    7115673274   1   1   0 1000200   0.002500           1000200       7122691947
  1   1   0 1000200   0.002500           1000200       7122708097   1   1   0
1000200   0.002500           1000200       7123142023   1   1   0 1000200  
0.002500           1000200       7123183514   1   1   0 1000200   0.002500      
    1000200       7123227246   1   1   0 1000200   0.002500           1000200  
    7123715315   1   1   0 1000200   0.002500           1000200       5040643420
  1   1   0 1000200   0.002500           1000200       7123928215   1   1   0
1000200   0.002500           1000200       7124009460   1   1   0 1000200  
0.002500           1000200       7124149100   1   1   0 1000200   0.002500      
    1000200       7124150066   1   1   0 1000200   0.002500           1000200  
    7124397790   1   1   0 1000200   0.002500           1000200       7124555991
  1   1   0 1000200   0.002500           1000200       7124707915   1   1   0
1000200   0.002500           1000200       7124929048   1   1   0



 

 

 

 



Loan Purpose   Cash Out
Amount   Total Origination
and Discount
Points   Covered/High
Cost Loan
Indicator   Relocation Loan
Indicator   Broker
Indicator   Channel   Escrow
Indicator   Senior Loan
Amount(s)   Loan Type of
Most
Senior Lien 3                       1   0   0     9                       1   4
  0     9                       1   0   0     7                       1   4   0
    7                       1   4   0     9                       1   0   0    
9                       1   0   0     9                       1   0   0     9  
                    1   0   0     3                       1   4   0     3      
                1   0   0     7                       1   4   0     9          
            1   0   0     9                       1   4   0     7              
        1   4   0     7                       1   4   0     7                  
    1   4   0     9                       1   0   0     7                      
1   4   0     7                       1   0   0    



 

 

 

 



Hybrid Period of
Most Senior Lien
(in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien   Origination Date   Original Loan
Amount   Original
Interest
Rate   Original
Amortization Term   Original Term
to
Maturity   First Payment
Date
of Loan         0.00       20111202   751376.46   0.037500   180   180  
20120201         0.00       20111102   650000.00   0.038750   180   180  
20120101         0.00       20111128   999999.00   0.043750   180   180  
20120101         0.00       20111128   1000000.00   0.045000   180   180  
20120101         0.00       20120130   1365000.00   0.045000   180   180  
20120301         0.00       20111104   1200000.00   0.037500   180   180  
20120101         0.00       20111214   704550.63   0.038750   180   180  
20120201         340000.00       20120229   575000.00   0.042500   180   180  
20120401         0.00       20120202   712000.00   0.043750   180   180  
20120401         0.00       20111230   479174.07   0.040000   180   180  
20120201         0.00       20120314   620000.00   0.038750   180   180  
20120501         0.00       20120618   1500000.00   0.037500   180   180  
20120801         50000.00       20120612   594000.00   0.045000   360   360  
20120801         0.00       20120618   644950.00   0.043750   360   360  
20120801         0.00       20120612   1500000.00   0.041250   360   360  
20120801         0.00       20120620   525000.00   0.045000   360   360  
20120801         0.00       20120601   580000.00   0.046250   360   360  
20120801         0.00       20120621   536889.00   0.040000   180   180  
20120801         0.00       20120629   591444.00   0.038750   360   360  
20120801         0.00       20120626   512000.00   0.043750   360   360  
20120801



 

 

 

 



Interest Type
Indicator   Original Interest
Only Term   Buy Down Period   HELOC Draw
Period   Current Loan
Amount   Current
Interest
Rate   Current
Payment
Amount Due   Interest Paid
Through Date   Current
Payment
Status   Index Type 1   0   0       726173.07   0.037500   5464.18   20120901  
0   0 1   0   0       488946.88   0.038750   4767.36   20120901   0   0 1   0  
0       964014.05   0.043750   7586.20   20120901   0   0 1   0   0      
964369.43   0.045000   7649.93   20120901   0   0 1   0   0       1327314.28  
0.045000   10442.16   20120901   0   0 1   0   0       1153807.90   0.037500  
8726.67   20120901   0   0 1   0   0       668154.09   0.038750   5167.45  
20120901   0   0 1   0   0       560614.25   0.042500   4325.60   20120901   0  
0 1   0   0       695012.54   0.043750   5401.38   20120901   0   0 1   0   0  
    463413.91   0.040000   3544.39   20120901   0   0 1   0   0       600301.07
  0.038750   4547.33   20120901   0   0 1   0   0       1487538.88   0.037500  
10908.34   20120901   0   0 1   0   0       592432.64   0.045000   3009.71  
20120901   0   0 1   0   0       643209.30   0.043750   3220.14   20120901   0  
0 1   0   0       1495765.73   0.041250   7269.75   20120901   0   0 1   0   0  
    523614.71   0.045000   2660.10   20120901   0   0 1   0   0       578503.94
  0.046250   2982.01   20120901   0   0 1   0   0       532518.38   0.040000  
3971.30   20120901   0   0 1   0   0       589698.55   0.038750   2781.19  
20120901   0   0 1   0   0       510618.13   0.043750   2556.34   20120901   0  
0



 

 

 

 

ARM Look-back
Days   Gross Margin   ARM Round Flag   ARM Round Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change
Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent
Interest
Rate Reset Period   Subsequent
Interest
Rate Cap (Change
Down)   Subsequent
Interest
Rate Cap (Change
Up)                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                           

 

 

 

 

Lifetime
Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization Limit   Initial Negative
Amortization
Recast
Period   Subsequent
Negative
Amortization
Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                             

 

 

 

 

Subsequent
Minimum Payment
Reset Period   Option ARM
Indicator   Options at
Recast   Initial Minimum
Payment   Current
Minimum
Payment   Prepayment
Penalty
Calculation   Prepayment
Penalty
Type   Prepayment
Penalty
Total Term   Prepayment
Penalty
Hard Term   Primary
Borrower ID                             0       33                             0
      260                             0       14                             0  
    114                             0       143                             0  
    197                             0       77                             0    
  63                             0       62                             0      
159                             0       325                             0      
54                             0       155                             0      
110                             0       37                             0      
326                             0       25                             0       9
                            0       355                             0       368

 

 

 

 

Number of
Mortgaged
Properties   Total Number of
Borrowers   Self-employment
Flag   Current ‘Other’
Monthly
Payment   Length of
Employment:
Borrower   Length of
Employment: Co-
Borrower   Years in Home   FICO Model Used   Most Recent
FICO
Date   Primary Wage
Earner
Original
FICO: Equifax 1       0       12       24   1   8/3/2012     1       1      
18.42       9.75   1   8/3/2012     2       1       1       11.7   1   8/3/2012
    1       1       17       0   1   8/3/2012     4       1       10       0   1
  8/3/2012     2       1       20   0   2   1   8/3/2012     1       1      
16.96       7.67   1   8/3/2012     1       0       6.75   0   11.75   1  
8/3/2012     2       1       20   13   3.5   1   8/3/2012     1       0      
30.42   0   20.17   1   8/3/2012     1       0       11.5   0   16   1  
8/3/2012     3       1       19   0   0   1         1       0       0   0  
11.08   1         3       0       14.5   21.4   10   1         1       0      
0.5   0   0   1         3       0       10.5   0   0   1         2       1      
7.5   6.8   0   1         2       0       23.2   0   8   1         1       0    
  5.88   0   0   1         1       0       0.4   0   0   1        

 

 

 

 

Primary Wage
Earner
Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian   Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary
Borrower
FICO   Most Recent
Primary
Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower                     764   747                                
798   812                                 793   778                            
    808   806                                 791   794                        
        752   748                                 793   756                    
            775   785                                 819   803                
                734   716                                 789   741            
                    774                                     803                
                    796                                     784                
                    774                                     796                
                    790                                     792                
                    786                

 

 

 

 

VantageScore:
Co-
Borrower   Most Recent
VantageScore
Method   VantageScore
Date   Credit Report:
Longest Trade
Line   Credit Report:
Maximum Trade
Line   Credit Report:
Number of Trade
Lines   Credit Line Usage
Ratio   Most Recent 12-
month Pay History   Months
Bankruptcy   Months
Foreclosure                             000000000000                            
        000000000000                                     000000000000          
                          000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000        

 

 

 

 

Primary
Borrower
Wage Income   Co-Borrower
Wage
Income   Primary
Borrower
Other Income   Co-Borrower
Other
Income   All Borrower
Wage
Income   All Borrower
Total
Income   4506-T
Indicator   Borrower Income
Verification Level   Co-Borrower
Income
Verification   Borrower
Employment
Verification 16666.66       15614.25       16666.66   32280.91   0   5       3
109270.73   0.00   0.00   0.00   109270.73   109270.73   0   4       3 59208.42
      -162.50       59208.42   59045.92   1   5       3 173156.00       0.00    
  173156.00   173156.00   1   5       3 263340.00       0.00       263340.00  
263340.00   1   5       3 57083.33   0.00   15265.14   0.00   57083.33  
72348.47   0   4       3 95250.00   0.00   0.00   0.00   95250.00   95250.00   0
  4       3 27500.00   0.00   0.00   0.00   27500.00   27500.00   1   5       3
10000.00   22570.90   0.00   0.00   32570.90   32570.90   0   4       3 18166.68
  0.00   6351.96   0.00   18166.68   24518.64   0   5       3 46500.00   0.00  
0.00   0.00   46500.00   46500.00   0   5       3 275428.00   0.00   0.00   0.00
  275428.00   275428.00   0   4       3 0.00   0.00   8622.81   819.60   0.00  
9442.41   0   5       3 -242.00   15312.50   0.00   5042.00   15070.50  
20112.50   0   5       3 41667.00   0.00   0.00   0.00   41667.00   41667.00   0
  5       3 27750.00   0.00   0.00   0.00   27750.00   27750.00   0   5       3
5464.00   13226.00   0.00   0.00   18690.00   18690.00   0   5       3 23333.00
  0.00   9452.00   0.00   23333.00   32785.00   0   5       3 15315.00   0.00  
0.00   0.00   15315.00   15315.00   0   5       3 12045.00   0.00   0.00   0.00
  12045.00   12045.00   0   5       3

 

 

 

 

Co-Borrower
Employment
Verification   Borrower Asset
Verification   Co-Borrower
Asset
Verification   Liquid / Cash
Reserves   Monthly Debt All
Borrowers   Originator DTI   Fully Indexed
Rate   Qualification
Method   Percentage of Down
Payment from
Borrower Own
Funds   City     4       226093.20   9794.03   0.3034               OLD
GREENWICH     4       188625.75   12189.70   0.1116               SAMMAMISH    
4       1690213.11   18321.95   0.3103               LOS ANGELES     4      
630234.20   14181.48   0.0819           100   MIAMI BEACH     4       786589.75
  28256.38   0.1073           100   MIAMI BEACH     4       538687.07   13992.19
  0.1934               HOUSTON     4       85567.17   10515.60   0.1104        
      WEST BLOOMFIELD     4       148781.88   8019.00   0.2916              
MIDDLETOWN     4       108396.23   10494.34   0.3222               HELLERTOWN  
  4       30142.51   9601.50   0.3916               OSTERVILLE     4      
156356.20   7309.80   0.1572               ALTADENA     4       1238548.93  
27047.86   0.0982           100   BERNARDSVILLE     4       45093.44   4039.72  
0.4278               LOUDON     4       101338.30   6132.56   0.3049            
  JACKSONVILLE BEACH     4       429899.15   10916.67   0.2620           100  
LOS GATOS     4       371735.39   9709.59   0.3499           100   BOULDER CITY
    4       331709.03   7400.62   0.3960           100   NATICK     4      
923372.73   6027.46   0.1838               HINGHAM     4       106217.48  
3925.46   0.2563           100   NATICK     4       91872.27   4956.84   0.4115
          100   CEDAR PARK

 

 

 

 

State   Postal Code   Property Type   Occupancy   Sales Price   Original
Appraised
Property Value   Original
Property
Valuation Type   Original
Property
Valuation Date   Original Automated
Valuation Model
(AVM) Model
Name   Original AVM
Confidence Score CT   06870   1   1       1400000.00   3   20110913         WA  
98074   1   1       1225000.00   3   20110919         CA   90049   1   1      
3100000.00   3   20110909         FL   33139   4   1   1750000.00   1700000.00  
3   20111029         FL   33139   4   1   1950000.00   1950000.00   3   20111227
        TX   77024   7   1       2300000.00   3   20110926         MI   48323  
1   1       1300000.00   3   20110921         RI   02842   1   1      
1450000.00   3   20111024         PA   18055   1   1       890000.00   3  
20111128         MA   02655   1   1       1040000.00   3   20111115         CA  
91001   1   1       1665000.00   3   20120127         NJ   07924   1   1  
3075000.00   2900000.00   3   20120509         TN   37774   7   1      
1100000.00   3   20120309         FL   32250   1   1       975000.00   3  
20120313         CA   95030   1   1   3040000.00   2900000.00   3   20120514    
    NV   89005   1   2   700000.00   786000.00   3   20120604         MA   01760
  1   1   725000.00   725000.00   3   20120508         MA   02043   1   1      
950000.00   3   20120424         MA   01760   1   1   821450.00   830000.00   3
  20120508         TX   78613   7   1   640000.00   640000.00   3   20120611    
   

 

 

 

 

Most Recent
Property
Value2   Most Recent
Property
Valuation
Type   Most Recent
Property
Valuation
Date   Most Recent
AVM
Model Name   Most Recent AVM
Confidence Score   Original CLTV   Original LTV   Original
Pledged
Assets   Mortgage
Insurance
Company Name   Mortgage
Insurance
Percent                     0.5366   0.5366   0   0   0                    
0.5306   0.5306   0   0   0                     0.3225   0.3225   0   0   0    
                0.5882   0.5882   0   0   0                     0.7000   0.7000
  0   0   0                     0.5217   0.5217   0   0   0                    
0.5419   0.5419   0   0   0                     0.6310   0.3965   0   0   0    
                0.8000   0.8000   0   0   0                     0.4607   0.4607
  0   0   0                     0.3723   0.3723   0   0   0                    
0.5172   0.5172   0   0   0                     0.5854   0.5400   0   0   0    
                0.6614   0.6614   0   0   0                     0.5172   0.5172
  0   0   0                     0.7500   0.7500   0   0   0                    
0.8000   0.8000   0   0   0                     0.5651   0.5651   0   0   0    
                0.7200   0.7200   0   0   0                     0.8000   0.8000
  0   0   0

 

 

 

 

MI: Lender or
Borrower Paid?   Pool Insurance
Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number   Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest (Note)
Rate                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                           

 

 

 

 

Pre-Modification
P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent
Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification
I/O
Term   Forgiven
Principal
Amount   Forgiven
Interest
Amount   Number of
Modifications   Cash To/From
Brrw at
Closing   Brrw - Yrs at in
Industry                                     30                                
    18.42                                     1                                
    33                                     10                                  
  20                                     16.96                                  
  7                                     20                                    
30.42                                     11.5                                  
  19                                     0                                    
14.5                                     23                                    
10.5                                     7.5                                    
24                                     6                                     16

 

 

 

 

CoBrrw - Yrs at
in
Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary
Borrower Wage
Income (Salary)   Primary
Borrower Wage
Income (Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)   Co-Borrower
Wage Income
(Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification     0.00   20270101   16666.66   15614.25   0.00               Full
  Two Years   Two Months     0.00   20261201   109270.73   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months     0.00   20261201   59208.42  
0.00   0.00               Full   Two Years   Two Months     0.00   20261201  
173156.00   0.00   0.00               Full   Two Years   Two Months     0.00  
20270201   263340.00   0.00   0.00               Full   Two Years   Two Months 0
  0.00   20261201   57083.33   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20270101   95250.00   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   305861.00   20270301   27500.00   0.00
  0.00   0.00   0.00   0.00   Full   Two Years   Two Months 13   0.00   20270301
  10000.00   0.00   0.00   22570.90   0.00   0.00   Full   Two Years   Two
Months 0   0.00   20270101   18166.68   6351.96   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20270401   46500.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20270701  
275428.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
28397.00   20420701   0.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 21.4   0.00   20420701   -242.00   0.00   0.00   15312.50   5042.00
  0.00   Full   Two Years   Two Months 0   0.00   20420701   41667.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
27750.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 6.8
  0.00   20420701   5464.00   0.00   0.00   13226.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20270701   23333.00   9452.00   0.00   0.00   0.00
  0.00   Full   Two Years   Two Months 0   0.00   20420701   15315.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
12045.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months

 

 

 

 

 



MERSID   Organization 1000200   PHH Mortgage Corporation 1000383   RRAC/Cenlar

 



 

 

 





ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

  



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           1   Primary Servicer   The
MERS Organization ID of the company that has or will have the right to service
the loan.   General Information   Numeric – Integer   2351805   9(7)   Always  
”9999999” if Unknown         2   Servicing Fee—Percentage   Aggregate monthly
fee paid to all servicers, stated in decimal form.   General Information  
Numeric - Decimal   0.0025   9.999999   Loans without flat-dollar servicing fees
  >= 0 and < 1       Must be populated if Field 3 is Null 3   Servicing
Fee—Flat-dollar   Aggregate monthly fee paid to all servicers, stated as a
dollar amount.   General Information   Numeric – Decimal   7.5   9(3).99   Loans
with flat-dollar servicing fees   >= 0 and <= 999       Must be populated if 2
is Null 4   Servicing Advance Methodology   The manner in which principal and/or
interest are to be advanced by the servicer.   General Information   Numeric –
Integer   2   99   Always   See Coding  

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal
99 = Unknown

    5   Originator   The MERS Organization ID of the entity that lends funds to
the borrower and, in return, places a lien on the mortgage property as
collateral.   General Information   Numeric – Integer   5938671   9(7)   Always
  ”9999999” if Unknown         6   Loan Group   Indicates the collateral group
number in which the loan falls (for structures with multiple collateral groups).
Use “1” if there is only one loan group.   General Information   Text   1A  
XXXX   Always   “UNK” if Unknown         7   Loan Number   Unique National
Mortgage Loan ID Number (Vendor TBD).   General Information   Numeric – Integer
  TBD   TBD   Always   TBD       Details to be provided by Vendor 8  
Amortization Type   Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable).   Loan Type   Numeric – Integer   2  
99   Always   See Coding  

1 = Fixed

2 = Adjustable

99 = Unknown

    9   Lien Position   A number indicating the loan’s lien position (1 = first
lien, etc.).   Loan Type   Numeric – Integer   1   99   Always   >0   99 =
Unknown     10   HELOC Indicator   Indicates whether the loan is a home equity
line of credit.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    11   Loan Purpose   Indicates the purpose of the loan.   Loan Type   Numeric
– Integer   9   99   Always   See Coding   See Appendix A     12   Cash Out
Amount   Cash Out Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all
Seasoned Seconds] – [Closing Costs] – [Prepays]
For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0.   Loan Type   Numeric –
Decimal   72476.5   9(10).99   Always   >= 0         13   Total Origination and
Discount Points (in dollars)   Amount paid to the lender to increase the
lender’s effective yield and, in the case of discount points, to reduce the
interest rate paid by the borrower.   Loan Type   Numeric – Decimal   5250  
9(10).99   Always   >= 0       Typically Lines 801 and 802 of HUD Settlement
Statement 14   Covered/High Cost Loan Indicator   Indicates whether the loan is
categorized as “high cost” or “covered” according to state or federal statutes
or regulations.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    15   Relocation Loan Indicator   Indicates whether the loan is part of a
corporate relocation program.   Loan Type   Numeric – Integer   1   99   Always
  See Coding  

0 = No

1 = Yes

99 = Unknown

    16   Broker Indicator   Indicates whether a broker took the application.  
Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    17   Channel   Code indicating the source (channel) from which the Issuer
obtained the mortgage loan.   Loan Type   Numeric – Integer   2   99   Always  
See Coding  

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18   Escrow Indicator   Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date).   Loan Type   Numeric – Integer   3   99   Always   See Coding  

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19   Senior Loan Amount(s)   For non-first mortgages, the sum of the
balances of all associated senior mortgages at the time of origination of the
subordinate lien.    Mortgage Lien Info   Numeric – Decimal   611004.25  
9(10).99   If Lien Position > 1   >= 0         20   Loan Type of Most Senior
Lien   For non-first mortgages, indicates whether the associated first mortgage
is a Fixed, ARM, Hybrid, or negative amortization loan.   Mortgage Lien Info  
Numeric – Integer   2   99   If Lien Position > 1   See Coding  

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21   Hybrid Period of Most Senior Lien (in months)   For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage.   Mortgage Lien Info   Numeric – Integer   23   999  

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

  >= 0         22   Neg Am Limit of Most Senior Lien   For non-first mortgages
where the associated first mortgage features negative amortization, the maximum
percentage by which the negatively amortizing balance may increase (expressed as
a proportion of the senior lien’s original balance).   Mortgage Lien Info  
Numeric – Decimal   1.25   9.999999  

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

  >= 1 and <= 2         23   Junior Mortgage Balance   For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known).   Mortgage Lien Info   Numeric – Decimal  
51775.12   9(10).99   If Lien Position = 1 and there is a 2nd lien on the
subject property   >= 0       Subject to Regulatory Confirmation 24  
Origination Date of Most Senior Lien   For non-first mortgages, the origination
date of the associated first mortgage.   Mortgage Lien Info   Date   20090914  
YYYYMMDD   If Lien Position > 1 and there is a 2nd lien on the subject property
  “19010101” if unknown         25   Origination Date   The date of the Mortgage
Note and Mortgage/Deed of Trust   Loan Term and Amortization Type   Date  
20090914   YYYYMMDD   Always   “19010101” if unknown        



 

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           26   Original Loan Amount  
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.   Loan Term and Amortization Type   Numeric – Decimal   150000  
9(10).99   Always   >0         27   Original Interest Rate   The original note
rate as indicated on the mortgage note.   Loan Term and Amortization Type  
Numeric – Decimal   0.0475   9.999999   Always   > 0 and <= 1         28  
Original Amortization Term   The number of months in which the loan would be
retired if the amortizing principal and interest payment were to be paid each
month.   Loan Term and Amortization Type   Numeric – Integer   360   999  
Always   >= 60         29   Original Term to Maturity   The initial number of
months between loan origination and the loan maturity date, as specified on the
mortgage note.   Loan Term and Amortization Type   Numeric – Integer   60   999
  Always   >0   N/A     30   First Payment Date of Loan   The date of the first
scheduled mortgage payment to be made by the borrower as specified on the
mortgage note.   Loan Term and Amortization Type   Date   20090914   YYYYMMDD  
Always   “19010101” if unknown   N/A     31   Interest Type Indicator  
Indicates whether the interest rate calculation method is simple or actuarial.  
Loan Term and Amortization Type   Numeric – Integer   2   99   Always   See
Coding  

1= Simple

2 = Actuarial

99 = Unknown

    32   Original Interest Only Term   Original interest-only term for a loan in
months (including NegAm Loans).   Loan Term and Amortization Type   Numeric –
Integer   60   999   Always  

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

        33   Buy Down Period   The total number of months during which any buy
down is in effect, representing the accumulation of all buy down periods.   Loan
Term and Amortization Type   Numeric – Integer   65   999   Always  

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

        34   HELOC Draw Period   The original number of months during which the
borrower may draw funds against the HELOC account.   Loan Term and Amortization
Type   Numeric – Integer   24   999   HELOCs Only   >= 12 and <= 120         35
  Scheduled Loan Amount   Mortgage loan scheduled principal balance as of
cut-off date. For HELOCs, the current drawn amount.   Loan Term and Amortization
Type   Numeric – Decimal   248951.19   9(10).99   Always   >= 0         36  
Current Interest Rate   The interest rate used to calculate the current P&I or
I/O payment.   Loan Term and Amortization Type   Numeric – Decimal   0.05875  
9.999999   Always   > 0 and <= 1         37   Current Payment Amount Due   Next
Total Payment due to be collected (including principal, interest or both—but
Exclude Escrow Amounts).   Loan Term and Amortization Type   Numeric – Decimal  
1250.15   9(10).99   Always   > 0         38   Scheduled Interest Paid
Through Date       Loan Term and Amortization Type   Date   20090429   YYYYMMDD
  Always   “19010101” if unknown         39   Current Payment Status   Number of
payments the borrower is past due as of the securitization cut-off date.   Loan
Term and Amortization Type   Numeric – Integer   3   99   Always   >= 0        
40   Index Type   Specifies the type of index to be used to determine the
interest rate at each adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   18   99   ARMs Only   See Coding   See Appendix B     41   ARM
Look-back Days   The number of days prior to the interest rate adjustment date
to retrieve the index value.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   45   99   ARMs Only   >= 0 to <=99       42   Gross Margin   The
percentage stated on the mortgage note representing the spread between the ARM
Index value and the mortgage interest rate. The gross mortgage margin is added
to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.   Adjustable Rate Mortgages (ARMs)   Numeric –
Decimal   0.03   9.999999   ARMs Only   >0 and <= 1         43   ARM Round Flag
  An indicator of whether an adjusted interest rate is rounded to the next
higher ARM round factor, to the next lower round factor, or to the nearest round
factor.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer   3   9   ARMs
Only   See Coding  

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44   ARM Round Factor   The percentage to which an adjusted interest rate is
to be rounded.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.0025
or 0.00125   9.999999  

ARMs Only

Where ARM Round Flag = 1, 2, or 3

  >= 0 and < 1         45   Initial Fixed Rate Period   For hybrid ARMs, the
period between the first payment date of the mortgage and the first interest
rate adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer  
60   999   Hybrid ARMs Only   >= 1 to <=240         46   Initial Interest Rate
Cap (Change Up)   The maximum percentage by which the mortgage note rate may
increase at the first interest rate adjustment date.   Adjustable Rate Mortgages
(ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0 and <= 1   99=no
cap     47   Initial Interest Rate  Cap (Change Down)   The maximum percentage
by which the mortgage note rate may decrease at the first interest rate
adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     48   Subsequent Interest
Rate Reset Period   The number of months between subsequent rate adjustments.  
Adjustable Rate Mortgages (ARMs)   Numeric – Integer   60   999   ARMs Only  
>=0 and <= 120       0 = Loan does not adjust after initial reset 49  
Subsequent Interest Rate (Change Down)   The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     50   Subsequent Interest
Rate Cap (Change Up)   The maximum percentage by which the interest rate may
increase at each rate adjustment date after the initial adjustment.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0
and <= 1   99=no cap     51   Lifetime Maximum Rate (Ceiling)   The maximum
interest rate that can be in effect during the life of the loan.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.125   9.999999   ARMs Only   >= 0
and <= 1       =1 if no ceiling specified 52   Lifetime Minimum Rate (Floor)  
The minimum interest rate that can be in effect during the life of the loan.  
Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.015   9.999999   ARMs
Only   >= 0 and <= 1       If no floor is specified enter the greater of the
margin or 0. 53   Negative Amortization Limit   The maximum amount of negative
amortization allowed before recast is required. (Expressed as a percentage of
the original unpaid principal balance.)   Negative Amortization   Numeric –
Decimal   1.25   9.999999   Negatively Amortizing ARMs Only   >=0, and <2      
  54   Initial Negative Amortization Recast Period   The number of months in
which the payment is required to recast if the loan does not reach the
prescribed maximum balance earlier.   Negative Amortization   Numeric – Integer
  60   999   Negatively Amortizing ARMs Only   >=0         55   Subsequent
Negative Amortization Recast Period   The number of months after which the
payment is required to recast AFTER the first recast period.   Negative
Amortization   Numeric – Integer   48   999   Negatively Amortizing ARMs Only  
>=0         56   Initial Fixed Payment Period   Number of months after
origination during which the payment is fixed.   Negative Amortization   Numeric
– Integer   60   999   Negatively Amortizing Hybrid ARMs Only   >= 0 to <=120  
      57   Subsequent Payment Reset Period   Number of months between payment
adjustments after first payment reset.   Negative Amortization   Numeric –
Integer   12   999   Negatively Amortizing ARMs Only   >= 0 to <=120         58
  Initial Periodic Payment Cap   The maximum percentage by which a payment can
change (increase or decrease) in the first period.    Negative Amortization  
Numeric – Decimal   0.075   9.999999   Negatively Amortizing ARMs Only   >= 0
and < 1         59   Subsequent Periodic Payment Cap   The maximum percentage by
which a payment can change (increase or decrease) in one period after the
initial cap.    Negative Amortization   Numeric – Decimal   0.075   9.999999  
Negatively Amortizing ARMs Only   >= 0 and < 1         60   Initial Minimum
Payment Reset Period   The maximum number of months a borrower can initially pay
the minimum payment before a new minimum payment is determined.   Negative
Amortization   Numeric – Integer   12   999   Negatively Amortizing ARMs Only  
>= 0 to <=120         61   Subsequent Minimum Payment Reset Period   The maximum
number of months (after the initial period) a borrower can pay the minimum
payment before a new minimum payment is determined after the initial period.  
Negative Amortization   Numeric – Integer   12   999   Negatively Amortizing
ARMs Only   >= 0 to <=120         62   Option ARM Indicator   An indicator of
whether the loan is an Option ARM.   Negative Amortization   Numeric – Integer  
1   99   ARMs Only   See Coding  

0 = No

1 = Yes

99 = Unknown

    63   Options at Recast   The means of computing the lowest monthly payment
available to the borrower after recast.   Option ARM   Numeric – Integer   2  
99   Option ARMs Only   N/A  

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64   Initial Minimum Payment   The initial minimum payment the borrower is
permitted to make.   Option ARM   Numeric – Decimal   879.52   99   Option ARMs
Only   >=0         65   Current Minimum Payment   Current Minimum Payment (in
dollars).   Negative Amortization   Numeric – Decimal   250   9(10).99   Option
ARMs Only   >= 0        

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           66   Prepayment Penalty
Calculation   A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term.   Prepayment Penalties  
Numeric – Integer   12   99   Always   See Coding   See Appendix C     67  
Prepayment Penalty Type  

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

 

•Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.    

  Prepayment Penalties   Numeric – Integer   1   99   All loans with Prepayment
Penalties (i.e., loans for which Field 66 = something other than “0”)   See
Coding  

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68   Prepayment Penalty Total Term   The total number of months that the
prepayment penalty may be in effect.   Prepayment Penalties   Numeric – Integer
  60   999   All loans with Prepayment Penalties (i.e., loans for which Field 66
= something other than “0”)   >0 to <=120         69   Prepayment Penalty Hard
Term   For hybrid prepayment penalties, the number of months during which a
“hard” prepayment penalty applies.   Prepayment Penalties   Numeric – Integer  
12   999   Loans with Hybrid Prepayment Penalties (i.e., loans for which Field
67 = “3”)   >= 0 to <=120         70   Primary Borrower ID   A lender-generated
ID number for the primary borrower on the mortgage   Borrower   Numeric- Integer
  123456789   999999999   Always   >0       Used to identify the number of times
a single borrower appears in a given deal. 71   Number of Mortgaged Properties  
The number of residential properties owned by the borrower that currently secure
mortgage loans.   Borrower   Numeric – Integer   1   99   Always   > 0        
72   Total Number of Borrowers   The number of Borrowers who are obligated to
repay the mortgage note.   Borrower   Numeric – Integers   2   99   Always   > 0
        73   Self-employment Flag   An indicator of whether the primary borrower
is self-employed.   Borrower   Numeric – Integer   1   99   Always   See Coding
 

0 = No

1 = Yes

99 = Unknown

    74   Current ‘Other’ Monthly Payment   The aggregate of all payments
pertaining to the subject property other than principal and interest (includes
common charges, condo fees, T&I, HOA, etc.), whether escrowed or not.   Loan
Term and Amortization Type   Numeric – Decimal   1789.25   9(10).99   Always   >
0         75   Length of Employment: Borrower   The number of years of service
with the borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   Always   >=0   99 = Retired,
None employment income soure (social security, trust income, dividends, etc.)  
  76   Length of Employment: Co-Borrower   The number of years of service with
the co-borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   If “Total Number of Borrowers”
> 1   >= 0   99 = Retired, None employment income soure (social security, trust
income, dividends, etc.)     77   Years in Home   Length of time that the
borrower has been at current address.   Borrower Qualification   Numeric –
Decimal   14.5   99.99   Refinances of Primary Residences Only (Loan Purpose =
1, 2, 3, 4, 8 or 9)   > 0         78   FICO Model Used   Indicates whether the
FICO score was calculated using the Classic, Classic 08, or Next Generation
model.   Borrower Qualification   Numeric – Integer   1   99   If a FICO score
was obtained   See Coding  

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79   Most Recent FICO Date   Specifies the date on which the most recent
FICO score was obtained   Borrower Qualification   Date   20090914   YYYYMMDD  
If a FICO score was obtained   “19010101” if unknown       Issuers unable to
Provide may Rep and Warrant that the FICO score used for underwriting was not
more than 4 months old at the date of issuance. 80   Primary Wage Earner
Original FICO:  Equifax   Equifax FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         81   Primary Wage Earner
Original FICO:  Experian   Experian FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         82   Primary Wage Earner
Original FICO:  TransUnion   TransUnion FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         83   Secondary Wage Earner
Original FICO:  Equifax   Equifax FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         84   Secondary Wage Earner Original
FICO:  Experian   Experian FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         85   Secondary Wage Earner Original
FICO: TransUnion   TransUnion FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         86   Most Recent Primary Borrower
FICO   Most Recent Primary Borrower FICO score used by the lender to approve the
loan.   Borrower Qualification   Numeric – Integer   720   9999   If a FICO
score was obtained   >= 350 and <= 850         87   Most Recent Co-Borrower FICO
  Most Recent Co-Borrower FICO score used by the lender to approve the loan.  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         88   Most Recent FICO Method   Number
of credit repositories used to update the FICO Score.   Borrower Qualification  
Numeric – Integer   2   9   If a FICO score was obtained   >0         89  
VantageScore: Primary Borrower   Credit Score for the Primary Borrower used to
approve the loan and obtained using the Vantage credit evaluation model.  
Borrower Qualification   Numeric – Integer   720   9999   If a Vantage Credit
Score was obtained   >= 501 and <= 990         90   VantageScore: Co-Borrower  
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.   Borrower Qualification   Numeric – Integer  
720   9999   If a VantageScore was obtained AND “Total Number of Borrowers” > 1
  >= 501 and <= 990         91   Most Recent VantageScore Method   Number of
credit repositories used to update the Vantage Score.   Borrower Qualification  
Numeric – Integer   2   9   If a Vantage Credit Score was obtained   >0        
92   VantageScore Date   Date Vantage Credit Score was obtained.   Borrower
Qualification   Date   20090914   YYYYMMDD   If a Vantage Credit Score was
obtained   “19010101” if unknown         93   Credit Report: Longest Trade Line
  The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.   Borrower
Qualification   Numeric – Integer   999   999   Always   > =0       Subject to
Regulatory Confirmation 94   Credit Report: Maximum Trade Line   The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower.   Borrower Qualification   Numeric –
Decimal   339420.19   9(10).99   Always   >=0       Subject to Regulatory
Confirmation 95   Credit Report: Number of Trade Lines   A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower.   Borrower Qualification  
Numeric – Integer   57   999   Always   >=0       Subject to Regulatory
Confirmation 96   Credit Line Usage Ratio   Sum of credit balances divided by
sum of total open credit available.   Borrower Qualification   Numeric – Decimal
  0.27   9.999999   Always   >= 0 and <= 1       Subject to Regulatory
Confirmation 97   Most Recent 12-month Pay History   String indicating the
payment status per month listed from oldest to most recent.   Borrower
Qualification   Text   77X123200001   X(12)   Always   See Coding  

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98   Months Bankruptcy   Number of months since any borrower was discharged
from bankruptcy. (Issuers unable to provide this information may rep and warrant
that at least x years—as specified in the loan program—have passed since most
recent discharge from bankruptcy.)   Borrower Qualification   Numeric – Integer
  12   999   If Borrower has ever been in Bankruptcy   >= 0       Blank =
Borrower is not known to have been in bankruptcy 99   Months Foreclosure  
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)   Borrower Qualification  
Numeric – Integer   12   999   If Borrower has ever been in Foreclosure   >= 0  
    Blank = Borrower is not known to have been in foreclosure 100   Primary
Borrower Wage Income   Monthly base wage income for primary borrower.   Borrower
Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0         101  
Co-Borrower Wage Income   Monthly base wage income for all other borrowers.  
Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         102   Primary Borrower Other Income   Monthly
Other (non-wage) income for primary borrower. (This figure should include net
rental income and be reduced by any net rental loss.)   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         103   Co-Borrower
Other Income   Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         104   All Borrower Wage Income   Monthly income
of all borrowers derived from base salary only.   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         105   All Borrower
Total Income   Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0  
      106   4506-T Indicator   A yes/no indicator of whether a Transcript of Tax
Return (received pursuant to the filing of IRS Form 4506-T) was obtained and
considered.   Borrower Qualification   Numeric – Integer   1   99   Always   See
Coding  

0 = No

1 = Yes

99 = Unknown

    107   Borrower Income Verification Level   A code indicating the extent to
which the borrower’s income has been verified:   Borrower Qualification  
Numeric – Integer   1   9   Always   See Coding 1 = Not Stated, Not Verified    
        Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev.
Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried) Level 5 Income
Verification = 24 months income verification (W-2s, pay stubs, bank statements
and/or tax returns**) *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
      o CPA name & phone number shown on the Preparer section of the tax return
      o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)                          

2 =Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)  

   

 

 

 

 



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           108   Co-Borrower Income
Verification   A code indicating the extent to which the co-borrower’s income
has been verified:   Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX
RETURNS* (Prev. Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried)  
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**) *For self-employed borrowers:  Level 4
Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file) 
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)   Borrower Qualification   Numeric – Integer   2   9   If “Total
Number of Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified 

2 = Stated, Not Verified 

3 = Stated, “Partially” Verified 

4 = Stated, “Level 4” Verified (as defined) 

5 = Stated, “Level 5” Verified (as defined) 

    109   Borrower Employment Verification   A code indicating the extent to
which the primary borrower’s employment has been verified:    Level 3 Verified =
Direct Independent Verification with a third party of the borrower’s current
employment.     Borrower Qualification   Numeric – Integer   2   9   Always  
See Coding   1 = Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated,
Level 3 Verified (as defined)       110   Co-Borrower Employment Verification  
A code indicating the extent to which the co-borrower’s employment has been
verified:     Level 3 Verified = Direct Independent Verification with a third
party of the co-borrower’s current employment.   Borrower Qualification  
Numeric – Integer   1   9   If “Total Number of Borrowers” > 1   See Coding   1
= Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated, Level 3
Verified (as defined)     111   Borrower Asset Verification  

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

   Level 4 Verified = 2 months of bank statements/balance documentation (written
or electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   3   9   Always   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112   Co-Borrower Asset Verification  

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:  

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   2   9   If “Total Number of
Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113   Liquid / Cash Reserves   The actual dollar amount of remaining
verified liquid assets after settlement. (This should not include cash out
amount of subject loan.)   Borrower Qualification   Numeric – Decimal   3242.76
  9(9).99   Always   >= 0         114   Monthly Debt All Borrowers   The
aggregate monthly payment due on other debt (excluding only installment loans
with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).  
Borrower Qualification   Numeric – Decimal   3472.43   9(9).99   Always   >= 0  
      115   Originator DTI   Total Debt to income ratio used by the originator
to qualify the loan.   Borrower Qualification   Numeric – Decimal   0.35  
9.999999   Always   >= 0 and >= 1         116   Fully Indexed Rate   The fully
indexed interest rate as of securitization cut-off.   Borrower Qualification  
Numeric – Decimal   0.0975   9.999999   ARMs Only   >= 0 and >= 1         117  
Qualification Method   Type of mortgage payment used to qualify the borrower for
the loan.   Borrower Qualification   Numeric – Integer   3   99   Always   See
Coding  

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118   Percentage of Down Payment from Borrower Own Funds   Include only
borrower funds, do not include any gift or borrowed funds. (Issuers may provide
the actual percentage for each loan, or the guideline percentage and note
departure concentration on the transaction summary.)   Borrower Qualification  
Numeric – Decimal   0.5   9.999999   Purchase Loans Only   >= 0 and >= 1        
119   City   The name of the city.   Subject Property   Text   New York   X(45)
  Always   Unk=Unknown         120   State   The name of the state as a 2-digit
Abbreviation.   Subject Property   Text   NY   XX   Always   See Coding   See
Appendix H     121   Postal Code   The postal code (zip code in the US) where
the subject property is located.   Subject Property   Text   10022   X(5)  
Always   Unk=Unknown         122   Property Type   Specifies the type of
property being used to secure the loan.   Subject Property   Numeric – Integer  
11   99   Always   See Coding   See Appendix D     123   Occupancy   Specifies
the property occupancy status (e.g., owner-occupied, investment property, second
home, etc.).   Subject Property   Numeric – Integer   4   9   Always   See
Coding   See Appendix E     124   Sales Price   The negotiated price of a given
property between the buyer and seller.   Subject Property   Numeric – Decimal  
450000.23   9(10).99   Purchase Loans Only   > 0         125   Original
Appraised Property Value   The appraised value of the property used to approve
the loan.   Subject Property   Numeric – Decimal   550000.23   9(10).99   Always
  > 0         126   Original Property Valuation Type   Specifies the method by
which the property value (at the time of underwriting) was reported.   Subject
Property   Numeric – Integer   8   99   Always   See Coding   See Appendix F    
127   Original Property Valuation Date   Specifies the date on which the
original property value (at the time of underwriting) was reported. (Issuers
unable to provide may Rep and Warrant that the appraisal used for underwriting
was not more than x days old at time of loan closing.)   Subject Property   Date
  20090914   YYYYMMDD   Always   “19010101” if unknown         128   Original
Automated Valuation Model (AVM) Model Name   The name of the AVM Vendor if an
AVM was used to determine the original property valuation.   Subject Property  
Numeric – Integer   1   99   Always   See Appendix I   See Appendix I     129  
Original AVM Confidence Score   The confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.74   9.999999   If AVM Model
Name (Field 127) > 0   >= 0 to <= 1         130   Most Recent Property Value[1]
  If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.   Subject Property   Numeric – Decimal   500000
  9(10).99   If updated value was obtained subsequent to loan approval   > 0    
    131   Most Recent Property Valuation Type   If an additional property
valuation was obtained after the valuation used for underwriting purposes, the
method by which the property value was reported.   Subject Property   Numeric –
Integer   6   9   If updated value was obtained subsequent to loan approval  
See Coding   See Appendix F     132   Most Recent Property Valuation Date  
Specifies the date on which the updated property value was reported.   Subject
Property   Date   20090914   YYYYMMDD   If updated value was obtained subsequent
to loan approval   “19010101” if unknown         133   Most Recent AVM Model
Name   The name of the AVM Vendor if an AVM was used to determine the updated
property valuation.   Subject Property   Numeric – Integer   19   99   If
updated value was obtained subsequent to loan approval   See Coding   See
Appendix I     134   Most Recent AVM Confidence Score   If AVM used to determine
the updated property valuation, the confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.85   9.999999   If “Most
Recent AVM Model Name” > 0   >= 0 to <= 1         135   Original CLTV   The
ratio obtained by dividing the amount of all known outstanding mortgage liens on
a property at origination by the lesser of the appraised value or the sales
price.  The value is then truncated to four decimal places.   Loan-to-Value
(LTV)   Numeric – Decimal   0.96   9.999999   Always   >= 0 and <= 1.5        
136   Original LTV   The ratio obtained by dividing the original mortgage loan
amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places.   Loan-to-Value (LTV)   Numeric – Decimal   0.8   9.999999
  Always   >= 0 and <= 1.25         137   Original Pledged Assets   The total
value of assets pledged as collateral for the loan at the time of origination.
Pledged assets may include cash or marketable securities.   Loan-to-Value (LTV)
  Numeric – Decimal   75000   9(10).99   Always   >=0         138   Mortgage
Insurance Company Name   The name of the entity providing mortgage insurance for
a loan.   Mortgage Insurance   Numeric – Integer   3   99   Always   See Coding
  See Appendix G     139   Mortgage Insurance Percent   Mortgage Insurance
coverage percentage.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  “Mortgage Insurance Company Name” > 0   >= 0 to <= 1         140   MI: Lender
or Borrower Paid?   An indicator of whether mortgage insurance is paid by the
borrower or the lender.   Mortgage Insurance   Numeric – Integer   1   99  
“Mortgage Insurance Company Name” > 0   See Coding  

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

   



 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           141   Pool Insurance Co. Name
  Name of pool insurance provider.   Mortgage Insurance   Numeric – Integer   8
  99   Always   See Coding   See Appendix G     142   Pool Insurance Stop Loss %
  The aggregate amount that a pool insurer will pay, calculated as a percentage
of the pool balance.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  Pool MI Company > 0   >= 0 to <= 1         143   MI Certificate Number   The
unique number assigned to each individual loan insured under an MI policy.  
Mortgage Insurance   Text   123456789G   X(20)   MI Company   UNK = Unknown    
                  > 0       144  

Updated DTI

(Front-end)

  Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1         145  
Updated DTI
(Back-end)   Updated back-end DTI ratio (total monthly debt expense divided by
total monthly income) used to qualify the loan modification.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1      
  146   Modification Effective Payment Date   Date of first payment due post
modification.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Date   20090914   YYYYMMDD   Modified Loans Only  
“19010101” if unknown         147   Total Capitalized Amount   Amount added to
the principal balance of a loan due to the modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   12000   9(10).99   Modified Loans Only   >= 0         148   Total
Deferred Amount   Any non-interest-bearing deferred amount (e.g., principal,
interest and fees).   Loan Modifications (Pertains only to loans modified for
loss mitigation purposes)   Numeric – Decimal   12000   9(10).99   Modified
Loans Only   >= 0         149   Pre-Modification Interest (Note) Rate  
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.   Loan Modifications (Pertains only to loans modified
for loss mitigation purposes)   Numeric – Decimal   0.075   9.999999   Modified
Loans Only   >= 0 to <= 1         150   Pre-Modification P&I Payment   Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   2310.57  
9(10).99   Modified Loans Only   > 0         151   Pre-Modification Initial
Interest Rate Change Downward Cap   Maximum amount the rate can adjust downward
on the first interest rate adjustment date (prior to modification) – Only
provide if the rate floor is modified.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   0.015  
9.999999   Modified Loans Only   >= 0 to <= 1         152   Pre-Modification
Subsequent Interest Rate Cap   Maximum increment the rate can adjust upward
AFTER the initial rate adjustment (prior to modification) – Only provide if the
Cap is modified.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Numeric – Decimal   0.015   9.999999   Modified Loans
Only   >= 0 to <= 1         153   Pre-Modification Next Interest Rate Change
Date   Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date).   Loan Modifications (Pertains only to loans
modified for loss mitigation purposes)   Date   20090914   YYYYMMDD   Modified
Loans Only   “19010101” if unknown         154   Pre-Modification I/O Term  
Interest Only Term (in months) preceding The Modification Effective Payment
Date.   Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)   Numeric – Integer   36   999   Modified Loans Only   >= 0 to <= 120
        155   Forgiven Principal Amount   The sum total of all principal balance
reductions (as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         156  
Forgiven Interest Amount   The sum total of all interest incurred and forgiven
(as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         157  
Number of Modifications   The number of times the loan has been modified.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Integer   1   9   Modified Loans Only   >= 0         158   Cash
To/From Brrw at Closing   Indicates the amount of cash the borrower(s) paid into
or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]      
Numeric – Decimal   100000.01   9(10).99                 159   Brrw - Yrs at in
Industry   Number of years the primary borrower has been working in their
current industry       Numeric – Decimal   9.9   9.999999                 160  
CoBrrw - Yrs at in Industry   Number of years the co-borrower has been working
in their current industry       Numeric – Decimal   8   9.999999                
161   Junior Mortgage Drawn Amount   Applicable if the subject loan is a first
mortgage.   At the time of origination for the subject loan, the sum of the
outstanding balance(s) for any junior mortgages (HELOCs and closed-end).      
Numeric – Decimal   100000.01   9(10).99                 162   Maturity Date  
Maturity date of mortgage       Date   20420501   YYYYMMDD                 163  
Primary Borrower Wage Income (Salary)   The primary borrower's salary wage
income       Numeric – Decimal   10000.44   9(10).99                 164  
Primary Borrower Wage Income (Bonus)   The primary borrower's bonus wage income
      Numeric – Decimal   10000.44   9(10).99                 165   Primary
Borrower Wage Income (Commission)   The primary borrower's commission wage
income       Numeric – Decimal   10000.44   9(10).99                 166  
Co-Borrower Wage Income (Salary)   The coborrower's salary wage income      
Numeric – Decimal   10000.44   9(10).99                 167   Co-Borrower Wage
Income (Bonus)   The coborrower's bonus wage income       Numeric – Decimal  
10000.44   9(10).99                 168   Co-Borrower Wage Income (Commission)  
The coborrower's commission wage income       Numeric – Decimal   10000.44  
9(10).99                 169   Originator Doc Code   Documentation Code value as
presented by the seller.       Text   Full   XXXX                 170   RWT
Income Verification   Internal Redwood Derived field.  Due Diligence / Trade
Desk derived value indicating the level of primary borrower asset verification  
    Text   2 Years   XXXX                 171   RWT Asset Verification  
Internal Redwood Derived field.  Due Diligence / Trade Desk derived value
indicating the level of primary borrower Income verification       Text   2
Months   XXXX                 MH-1   Real Estate Interest   Indicates whether
the property on which the manufactured home is situated is owned outright or
subject to the terms of a short- or long-term lease. (A long-term lease is
defined as a lease whose term is greater than or equal to the loan term.)  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2   Community Ownership Structure   If the manufactured home is situated
in a community, a means of classifying ownership of the community.  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Public Institutional

2 = Public Non-Institutional 3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3   Year of Manufacture   The year in which the home was manufactured
(Model Year — YYYY Format). Required only in cases where a full appraisal is not
provided.   Manufactured Housing   Numeric – Integer   2006   YYYY  
Manufactured Housing Loans Only   1901 = Unavailable         MH-4   HUD Code
Compliance  Indicator (Y/N)   Indicates whether the home was constructed in
accordance with the 1976 HUD code. In general, homes manufactured after 1976
comply with this code.   Manufactured Housing   Numeric – Integer   1   9  
Manufactured Housing Loans Only   See Codes  

0 = No

1 = Yes
99 = Unavailable

    MH-5   Gross Manufacturer’s Invoice Price   The total amount that appears on
the manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees).   Manufactured Housing   Numeric – Decimal  
72570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-6   LTI
(Loan-to-Invoice) Gross   The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5).   Manufactured Housing   Numeric –
Decimal   0.75   9.999999   Manufactured Housing Loans Only   >= 0 to <= 1      
  MH-7   Net Manufacturer’s Invoice Price   The Gross Manufacturer’s Invoice
Price (Field MH-5) minus intangible costs, including: transportation,
association, on-site setup, service, and warranty costs, taxes, dealer
incentives, and other fees.   Manufactured Housing   Numeric – Decimal  
61570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-8   LTI
(Net)   The ratio of the loan amount divided by the Net Manufacturer’s Invoice
Price (Field MH-7).   Manufactured Housing   Numeric – Decimal   0.62   9.999999
  Manufactured Housing Loans Only   >= 0 to <= 1         MH-9   Manufacturer
Name   The manufacturer of the subject property. (To be applied only in cases
where no appraised value/other type of property valuation is available.)  
Manufactured Housing   Text   “XYZ Corp”   Char (100)   Manufactured Housing
Loans Only (where no appraised value is provided)   MH Manufacturer name in
double quotation marks         MH-10   Model Name   The model name of the
subject property. (To be applied only in cases where no appraised value/other
type of property valuation is available.)   Manufactured Housing   Text  
“DX5-916-X”   Char (100)   Manufactured Housing Loans Only (where no appraised
value is provided)   MH Model name in double quotation marks         MH-11  
Down Payment Source   An indicator of the source of the down payment used by the
borrower to acquire the property and qualify for the mortgage.   Manufactured
Housing   Numeric – Integer   2   99   Manufactured Housing Loans Only   See
Codes  

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu
4 = Other

99 = Unavailable

    MH-12   Community/Related Party Lender (Y/N)   An indicator of whether the
loan was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located.   Manufactured
Housing   Numeric – Integer   1   99   Manufactured Housing Loans Only   See
Codes   0 = No
1 = Yes
99 = Unavailable     MH-13   Defined Underwriting Criteria (Y/N)   An indicator
of whether the loan was made in accordance with a defined and/or standardized
set of underwriting criteria.   Manufactured Housing   Numeric – Integer   1  
99   Manufactured Housing Loans Only   See Codes   0 = No
1 = Yes
99 = Unavailable     MH-14   Chattel Indicator   An Indicator of whether the
secured property is classified as chattel or Real Estate.   Manufactured Housing
  Numeric – Integer   1   99   Manufactured Housing Loans Only   See Codes   0 =
Real Estate
1 = Chattel  
99 = Unavailable    

 

 

 

 

ATTACHMENT 2

 

PURCHASE AND SERVICING AGREEMENT

 

Refer to Exhibit 10.7 

 

 

 

 

ATTACHMENT 3

 

ADDITIONAL DEFINED TERMS FROM POOLING AND SERVICING AGREEMENT

 

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Independent: When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any Affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any Affiliate of such other Person, and (c) is not connected with such
other Person or any Affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

 

Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.

 

Servicing Modification: Any reduction of the Note Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Purchase and Servicing Agreement.

 

 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
   

 

D-3

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:      751 Kasota Avenue     Minneapolis, MN 
55414     Attn:  WFDC Release Department.  

 

  Re: Custodial Agreement, dated as of September 1, 2012, among Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as Trustee, Wells
Fargo Bank, N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor,
and Redwood Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:





 

Reason for Requesting Documents (check one):



 



  1. Mortgage Paid in Full       2. Foreclosure       3.  Substitution       4.
Other Liquidation       5. Non-liquidation Reason:    

 

            For CMI Use Only:  



  

By:       (Authorized Signature)  

 

Printed Name           Servicer Name: PHH Mortgage Corporation         Ship To
Address: One Mortgage Way           Mount Laurel, NJ  08054  

 

F-1

 

 

Phone:    

 

Custodian     Please acknowledge the execution of the above request by your
signature and date below:

 

    Date Signature           Documents returned to Custodian:               Date
Custodian    

 

F-2

 

 

EXHIBIT 13

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.          The Actual Unpaid Principal Balance of the Mortgage Loan. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.



2.          The Total Interest Due less the aggregate amount of servicing fee
that would have been earned if all delinquent payments had been made as agreed.
For documentation, an Amortization Schedule from date of default through
liquidation breaking out the net interest and servicing fees advanced is
required.



3.           Accrued Servicing Fees based upon the Scheduled Principal Balance
of the Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.



4-12.      Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.         The total of lines 1 through 12.

 

Credits:

14-21.     Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

 

 

 

 

22.         The total of lines 14 through 21.

 



Please Note:         For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.         The total derived from subtracting line 22 from 13. If the amount
represents a realized gain, show the amount in parenthesis ( ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by:      Date:    Phone:      Email Address:  

 



Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 



WELLS FARGO BANK, N.A. Loan No._____________________________

  

Borrower's Name:

_________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown         Yes         
No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:

 

(1)  Actual Unpaid Principal Balance of Mortgage Loan  $(1) (2)  Interest
accrued at Net Rate   (2) (3)  Accrued Servicing Fees   (3) (4)  Attorney's
Fees   (4) (5)  Taxes (see page 2)   (5) (6)  Property Maintenance   (6) (7) 
MI/Hazard Insurance Premiums (see page 2)   (7) (8)  Utility Expenses   (8) (9) 
Appraisal/BPO   (9) (10)  Property Inspections   (10) (11)  FC Costs/Other Legal
Expenses   (11) (12)  Other (itemize)   ________________(12)



 

 

 

 

   Cash for Keys__________________________   (12)    HOA/Condo
Fees_______________________   (12)    ______________________________________ 
 (12)             Total Expenses  $(13) Credits:        (14)  Escrow Balance 
$(14) (15)  HIP Refund   (15) (16)  Rental Receipts   (16) (17)  Hazard Loss
Proceeds   (17) (18)  Primary Mortgage Insurance / Gov’t Insurance   (18a) HUD
Part A       (18b) HUD Part B (19)  Pool Insurance Proceeds   (19) (20) 
Proceeds from Sale of Acquired Property   (20) (21)  Other (itemize)   (21)   
_________________________________________   (21)             Total Credits 
$ (22) Total Realized Loss (or Amount of Gain)  $(23)

 

 



Escrow Disbursement Detail

 

Type

(Tax
/Ins.)

  Date
Paid   Period of
Coverage   Total
Paid   Base
Amount   Penalties   Interest                                                  
                                                                               
                                                                               
               

 

 

 

 

EXHIBIT 14

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

 

Column/Header Name   Description   Decimal   Format
Comment   SERVICER_LOAN_NBR   A unique number assigned to a loan by the
Servicer.  This may be different than the LOAN_NBR           LOAN_NBR   A unique
identifier assigned to each loan by the originator.           CLIENT_NBR  
Servicer Client Number           SERV_INVESTOR_NBR   Contains a unique number as
assigned by an external servicer to identify a group of loans in their system.  
        BORROWER_FIRST_NAME   First Name of the Borrower.          
BORROWER_LAST_NAME   Last name of the borrower.           PROP_ADDRESS   Street
Name and Number of Property           PROP_STATE   The state where the  property
located.           PROP_ZIP   Zip code where the property is located.          
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.      
MM/DD/YYYY   LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)          
BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was filed.      
MM/DD/YYYY   BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy
was filed.           BANKRUPTCY_CASE_NBR   The case number assigned by the court
to the bankruptcy filing.           POST_PETITION_DUE_DATE   The payment due
date once the bankruptcy has been approved by the courts       MM/DD/YYYY  
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.      
MM/DD/YYYY   LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was Approved By
The Servicer       MM/DD/YYYY   LOSS_MIT_TYPE   The Type Of Loss Mitigation
Approved For A Loan Such As;          

 

 

 

 



Column/Header Name   Description   Decimal   Format
Comment   LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan Is
Scheduled To End/Close       MM/DD/YYYY   LOSS_MIT_ACT_COMP_DATE   The Date The
Loss Mitigation Is Actually Completed       MM/DD/YYYY   FRCLSR_APPROVED_DATE  
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.       MM/DD/YYYY   ATTORNEY_REFERRAL_DATE   Date File
Was Referred To Attorney to Pursue Foreclosure       MM/DD/YYYY  
FIRST_LEGAL_DATE   Notice of 1st legal filed by an Attorney in a Foreclosure
Action       MM/DD/YYYY   FRCLSR_SALE_EXPECTED_DATE   The date by which a
foreclosure sale is expected to occur.       MM/DD/YYYY   FRCLSR_SALE_DATE   The
actual date of the foreclosure sale.       MM/DD/YYYY   FRCLSR_SALE_AMT   The
amount a property sold for at the foreclosure sale.   2   No commas(,) or dollar
signs ($)   EVICTION_START_DATE   The date the servicer initiates eviction of
the borrower.       MM/DD/YYYY   EVICTION_COMPLETED_DATE   The date the court
revokes legal possession of the property from the borrower.       MM/DD/YYYY  
LIST_PRICE   The price at which an REO property is marketed.   2   No commas(,)
or dollar signs ($)   LIST_DATE   The date an REO property is listed at a
particular price.       MM/DD/YYYY   OFFER_AMT   The dollar value of an offer
for an REO property.   2   No commas(,) or dollar signs ($)   OFFER_DATE_TIME  
The date an offer is received by DA Admin or by the Servicer.       MM/DD/YYYY  
REO_CLOSING_DATE   The date the REO sale of the property is scheduled to close.
      MM/DD/YYYY   REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale      
MM/DD/YYYY   OCCUPANT_CODE   Classification of how the property is occupied.    
      PROP_CONDITION_CODE   A code that indicates the condition of the property.
          PROP_INSPECTION_DATE   The date a  property inspection is performed.  
    MM/DD/YYYY   APPRAISAL_DATE   The date the appraisal was done.      
MM/DD/YYYY  

 

 

 

 



Column/Header Name   Description   Decimal   Format
Comment   CURR_PROP_VAL   The current "as is" value of the property based on
brokers price opinion or appraisal.   2       REPAIRED_PROP_VAL   The amount the
property would be worth if repairs are completed pursuant to a broker's price
opinion or appraisal.   2       If applicable:               DELINQ_STATUS_CODE
  FNMA Code Describing Status of Loan           DELINQ_REASON_CODE   The
circumstances which caused a borrower to stop paying on a loan.   Code indicates
the reason why the loan is in default for this cycle.          
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.       MM/DD/YYYY   MI_CLAIM_AMT   Amount of Mortgage
Insurance Claim Filed       No commas(,) or dollar signs ($)  
MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company Disbursed Claim Payment    
  MM/DD/YYYY   MI_CLAIM_AMT_PAID   Amount Mortgage Insurance Company Paid On
Claim   2   No commas(,) or dollar signs ($)   POOL_CLAIM_FILED_DATE   Date
Claim Was Filed With Pool Insurance Company       MM/DD/YYYY   POOL_CLAIM_AMT  
Amount of Claim Filed With Pool Insurance Company   2   No commas(,) or dollar
signs ($)   POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check Was
Issued By The Pool Insurer       MM/DD/YYYY   POOL_CLAIM_AMT_PAID   Amount Paid
On Claim By Pool Insurance Company   2   No commas(,) or dollar signs ($)  
FHA_PART_A_CLAIM_FILED_DATE   Date FHA Part A Claim Was Filed With HUD      
MM/DD/YYYY   FHA_PART_A_CLAIM_AMT   Amount of FHA Part A Claim Filed   2   No
commas(,) or dollar signs ($)   FHA_PART_A_CLAIM_PAID_DATE   Date HUD Disbursed
Part A Claim Payment       MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT   Amount HUD
Paid on Part A Claim   2   No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed With HUD      
MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed   2   No
commas(,) or dollar signs ($)

 

 

 

 

 



Column/Header Name   Description   Decimal   Format
Comment   FHA_PART_B_CLAIM_PAID_DATE   Date HUD Disbursed Part B Claim Payment  
    MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT   Amount HUD Paid on Part B Claim   2  
No commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE   Date VA Claim Was Filed
With the Veterans Admin       MM/DD/YYYY VA_CLAIM_PAID_DATE   Date Veterans
Admin. Disbursed VA Claim Payment       MM/DD/YYYY VA_CLAIM_PAID_AMT   Amount
Veterans Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY FRCLSR_BID_AMT   The foreclosure sale bid amount   11   No commas(,)
or dollar signs ($) FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third
Party, Conveyance to HUD/VA         REO_PROCEEDS   The net proceeds from the
sale of the REO property.        No commas(,) or dollar signs ($) BPO_DATE   The
date the BPO was done.         CURRENT_FICO   The current FICO score        
HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the Hazard
Insurance Company.   10   MM/DD/YYYY HAZARD_CLAIM_AMT   The amount of the Hazard
Insurance Claim filed.   11   No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company disbursed the
claim payment.   10   MM/DD/YYYY HAZARD_CLAIM_PAID_AMT   The amount the Hazard
Insurance Company paid on the claim.   11   No commas(,) or dollar signs ($)
ACTION_CODE   Indicates loan status       Number NOD_DATE           MM/DD/YYYY
NOI_DATE           MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE          
MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE             ACTUAL_REO_START_DATE      
    MM/DD/YYYY REO_SALES_PRICE           Number REALIZED_LOSS/GAIN   As defined
in the Servicing Agreement       Number



 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 



·ASUM-Approved Assumption

·BAP-Borrower Assistance Program

·CO- Charge Off

·DIL- Deed-in-Lieu

·FFA- Formal Forbearance Agreement

·MOD- Loan Modification

·PRE- Pre-Sale

·SS- Short Sale

·      MISC- Anything else approved by the PMI or Pool Insurer







 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code   Delinquency Description   001   FNMA-Death of principal
mortgagor   002   FNMA-Illness of principal mortgagor   003   FNMA-Illness of
mortgagor’s family member   004   FNMA-Death of mortgagor’s family member   005
  FNMA-Marital difficulties   006   FNMA-Curtailment of income   007  
FNMA-Excessive Obligation   008   FNMA-Abandonment of property   009  
FNMA-Distant employee transfer   011   FNMA-Property problem   012  
FNMA-Inability to sell property   013   FNMA-Inability to rent property   014  
FNMA-Military Service   015   FNMA-Other   016   FNMA-Unemployment   017  
FNMA-Business failure   019   FNMA-Casualty loss   022   FNMA-Energy environment
costs   023   FNMA-Servicing problems   026   FNMA-Payment adjustment   027  
FNMA-Payment dispute   029   FNMA-Transfer of ownership pending   030  
FNMA-Fraud   031   FNMA-Unable to contact borrower   INC   FNMA-Incarceration  

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description   09   Forbearance   17   Pre-foreclosure Sale
Closing Plan Accepted   24   Government Seizure   26   Refinance   27  
Assumption   28   Modification   29   Charge-Off   30   Third Party Sale   31  
Probate   32   Military Indulgence   43   Foreclosure Started   44  
Deed-in-Lieu Started   49   Assignment Completed   61   Second Lien
Considerations   62   Veteran’s Affairs-No Bid   63   Veteran’s Affairs-Refund  
64   Veteran’s Affairs-Buydown   65   Chapter 7 Bankruptcy   66   Chapter 11
Bankruptcy   67   Chapter 13 Bankruptcy  

  

 

